Citation Nr: 1414237	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-40 527A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the Veteran is eligible for VA educational assistance benefits under Chapter 1606, Title 10, of the United States Code (known as the Montgomery GI Bill for Selected Reserves (MGIB-SR)).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



REMAND

The Veteran served on active duty from September 2000 to January 2005.  He appears to have additional service with a reserve component.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In November 2009, the Veteran applied for educational benefits under the Montgomery GI Bill for Selected Reserves (MGIB-SR).  In December 2009, the Veteran received notice that although he was eligible for VA educational assistance benefits under Chapter 33, Title 38, of the United States Code (known as the Post-9/11 GI Bill), he was not entitled to VA educational assistance benefits under the MGIB-SR (also known as Chapter 1606 benefits).  The Veteran disagreed with the denial of Chapter 1606 benefits and submitted a copy of his Notice of Basic Eligibility (NOBE) for such benefits, signed by the Veteran and a Commanding Officer or Designee in September 2009.  The NOBE indicates that the Veteran met the eligibility criteria for the Selected Reserve Educational Assistance program authorized in Chapter 1606 of title 10, United States Code, and that his date of basic eligibility was July 10, 2009. 

In a March 2010 response to the Veteran's notice of disagreement (NOD), the RO informed the Veteran that based on the NOBE, eligibility for Chapter 1606 educational benefits had been established, but noted that the Veteran was then currently drawing Post-9/11 GI Bill benefits.  The RO indicated that this represented a favorable resolution of the issue raised in his NOD.  In May 2010, the RO sent to the Veteran a letter notifying him that his claim for education benefits under the Post-9/11 GI Bill could not be approved because he had exhausted all of his education benefits under that program.  (The Board notes that entitlement to benefits under the Post-9/11 GI Bill is not at issue in this case, as the Veteran has in fact exhausted his benefits under that program and does not contend otherwise.)  The RO then stated that the Veteran appeared to have retained his eligibility for Chapter 1606 benefits.  In a second letter, dated the same day in May 2010, the RO informed the Veteran that it could not approve his claim for Chapter 1606 benefits, stating that the Navy Reserve reported that he did not have a 6-year contract for the Selected Reserves.  In response, the Veteran submitted a copy of his immediate reenlistment contract showing that he reenlisted in the Naval Reserve for a period of 6 years from July 11, 2009.  The RO then sought to verify the Veteran's eligibility with the Department of Defense (DoD), specifically requesting that reasons be provided if it was determined that the Veteran was not eligible for Chapter 1606 benefits.  In response, DoD simply replied: "Not eligible for 1606."

In accordance with Chapter 1606, Title 10, of the United States Code, for members of the Selected Reserve to be eligible for Chapter 1606 benefits, the reservist (1) shall (i) enlist, reenlist, or extend an enlistment as a Reserve for service in the Selected Reserve so that the total period of obligated service is at least six years from the date of such enlistment, reenlistment, or extension; or (ii) be appointed as, or be serving as, a Reserve officer and agree to serve in the Selected Reserve for a period of not less than six years in addition to any other period of obligated service in the Selected Reserve to which the person may be subject; (2) must complete his or her initial period of active duty for training; (3) must be participating satisfactorily in the Selected Reserve; and (4) must not have elected to have his or her service in the Selected Reserve credited toward establishing eligibility to benefits provided under 38 U.S.C. chapter 30.  10 U.S.C.A. § 16132(a) (West 2002); 38 C.F.R. § 21.7540(a) (2013).  

Although it is the Armed Forces that determines whether an individual meets the eligibility criteria needed to receive educational assistance under Chapter 1606, which determination is binding upon VA, see 10 U.S.C.A. § 16132; 38 C.F.R. §§ 21.1034, 21.7540(a) (2013), given that the Veteran has provided documentation appearing to support his entitlement to benefits under that program, that the RO seemingly determined that he did have eligibility for such benefits, and that DoD provided no reasons for why it determined that the Veteran was not eligible for Chapter 1606 benefits, the Board concludes that the matter must be remanded to the agency of original jurisdiction (AOJ) to attempt to obtain clarification from DoD as to why the Veteran is not eligible for Chapter 1606 education benefits.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ must contact DoD and/or the appropriate military authority to request information as to the Veteran's eligibility for Chapter 1606 educational assistance benefits.  The request must be in writing and not through a database inquiry.  All requests should be documented, as well as any responses, negative or positive, and the AOJ must ensure that it completes the following steps in making its request: 

Provide DoD and/or the appropriate military authority with copies of the Veteran's immediate reenlistment contract showing that he reenlisted in the Naval Reserve for a period of 6 years from July 11, 2009, and the NOBE signed that same month, which indicates that he meets the eligibility criteria for the Selected Reserve Educational Assistance program authorized in Chapter 1606 and that his date of basic eligibility is July 10, 2009. 

Ask DoD and/or the appropriate military official to review these documents, as well as any information in its own system, and determine whether the Veteran is eligible for Chapter 1606 benefits.  The AOJ should ask DoD to provide an explanation of its determination, including why any evidence provided by the Veteran does not establish eligibility, if such a determination is made.  The AOJ should also ask DoD to provide the VA copies of any information/files in its possession used to make this determination.  

2.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is notified by the AOJ.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

